By the Court.

It appeared, on the return of this Habeas Corpus, that the prisoners, John Plime and/oAra Vessel, two seamen, who iiad signed a contract, had been committed for desertion from their respective vessels, by a justice of the peace, pursuant to the act of Congress. A motion was made for their discharge, upon some objections to the formality of the warrant of commitment.
The act of Congress makes it lawful for any justice of the peace to issue a warrant, upon complaint of the master of the ship ; and if it appears, that the seaman has signed a contract, and that the voyage is not finished, and that the seaman has absented himself without leave, he shall be committed to the common prison, until the vessel shall be ready to proceed to sea, or till the master shall require his discharge. Laws of U. S. vol. 1. p. 142.
The proceedings of the justice appear to be regular under this act; and though this court hath not denied the benefit of the writ of habeas corpus, yet it is conceived, that it possesses no jurisdiction in the present case.. The powers given to the justice and master are derived from the law of the United States, and whether exercised properly or improperly, by the one or the other, is not a subject for the investigation of this court.

Prisoners r'emanded.